ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g) and Rule 1:20-11, seeking the immediate temporary suspension from practice of ANTHONY J. LAGASI of CEDAR GROVE, who was admitted to the bar of this State in 1983, and good cause appearing;
It is ORDERED that the petition for temporary suspension is granted, and ANTHONY J. LAGASI is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANTHONY J. LAGASI be restrained and enjoined from practicing law during the period of his suspension; and it is further
*27ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANTHONY J. LAGASI pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ANTHONY J. LAGASI comply with Rule 1:20-20 dealing with suspended attorneys.